Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 1 of 25. PageID #: 3625




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 Great Lakes Packers, Inc.,                       Case No. 1:18cv2754 (lead case)
 et al.,                                                   1:18cv2849
                                                           1:18cv2906
                               Plaintiffs,                 1:19cv1673
                -vs-

                                                  JUDGE PAMELA A. BARKER
 P.K. Produce, Inc., et al.,

                               Defendants         MEMORANDUM OPINION & ORDER


       Currently pending is the Plaintiffs’ Joint Motion for Entry of an Order Determining Validity

and Extent of PACA Trust Claims. (Doc. No. 83.) Defendants filed Briefs in Opposition to the

Motion (Doc. Nos. 84, 85), to which Plaintiffs replied (Doc. Nos. 87, 88, 89, 90, 91, 92, 93.)

        For the following reasons, Plaintiffs’ Joint Motion is GRANTED as set forth herein.

I.     Background

       Plaintiffs are in the business of buying and selling wholesale quantities of produce, also

known as “perishable agricultural commodities.” Between January and October 2018, Plaintiffs sold

wholesale quantities of produce to Defendant P.K. Produce, Inc., which is owned by Defendants Paul

and Debra Kasapis. Plaintiffs allege that P.K. Produce failed to pay them and now seek recovery

under various theories, including for violations of the Perishable Agricultural Commodities Act

(“PACA”), 7 U.S.C. § 499a, et seq.

       Specifically, on November 2018, Plaintiffs Great Lakes Packers, Inc. and Keith Connell, Inc.

filed a Complaint against Defendants P.K. Produce, Inc., Paul Kasapis, Debra Kasapis, Sipasak

Properties, LLC, and The Kasapis Family Irrevocable Intervivos Trust. (Doc. No. 1.) Plaintiffs

alleged that, between July and October 2018, they sold produce in the total amount of $102, 353.24
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 2 of 25. PageID #: 3626




to Defendant P.K. Produce, and that P.K. Produce failed to pay. (Id. at ¶¶ 10-12.) These Plaintiffs’

Complaint alleged breach of contract as well as various claims for violations of the Perishable

Agricultural Commodities Act (“PACA”), 7 U.S.C. § 499a, et seq. (Id.) They also filed Motions for

Preliminary Injunction and for Temporary Restraining Order. (Doc. Nos. 5, 10.)

       In February 2019, upon motion, the instant action was consolidated with two other cases in

this District; i.e., C.H. Robinson Worldwide, Inc., et al. v. P.K. Produce, Inc., et al., Case No.

1:18cv2849 (N.D. Ohio) and B&D Produce Sales LLC v. P.K. Produce, Inc., et al., Case No.

1:18cv2906 (N.D. Ohio). See Doc. No. 19; Non-Document Order dated Feb. 13, 2019. In these

cases, Plaintiffs C.H. Robinson Worldwide, Inc., Original Produce Distributing, Inc., The Players

Sales, Inc., and B&D Produce Sales LLC alleged that they had each sold produce to P.K. Produce

between January 2018 and October 2018, and that P.K. Produce had failed to pay. These Plaintiffs

asserted claims against Defendants P.K. Produce, Paul Kasapis, Debra Kasapis, and Sipasak

Properties for breach of contract and PACA violations in the total aggregate amount of $466, 261.87.

See Case No. 1:18cv2849 (Doc. No. 5 at ¶ 10); Case No. 1:18cv2906 (Doc. No. 1 at ¶ 10).

       On February 14, 2019, then-assigned District Judge Solomon Oliver entered a Preliminary

Consent Injunction, which provided, in relevant part, as follows:

       14.     PACA establishes a statutory trust under which Defendants are trustees
               required to hold all its perishable agricultural commodities (“Produce”),
               inventories of food or other products derived from Produce, receivables or
               proceeds from the sale of Produce and its products, and all inventories or
               assets purchased or maintained with the funds from a commingled
               account (collectively, the “PACA Trust Assets”) in trust for the benefit of its
               Produce suppliers and sellers, such as Plaintiffs. 7 U.S.C. § 499e(c)(2).

                                          AGREEMENT

       15.     The attorneys for the Parties in all three cases have conferred and reached the
               following agreement to:

                                                  2
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 3 of 25. PageID #: 3627




               (a) obtain an injunction to maintain the status quo of the PACA Trust
               Assets and to prevent any further dissipation of the PACA Trust Assets
               until the assets of P.K. Produce can be inventoried and sold or
               otherwise liquidated;

               (b) escrow and segregate all sales or liquidation proceeds to be
               preserved solely for payment of valid PACA trust claims until all
               potential PACA trust beneficiaries have been able to assert their claims
               and the Parties can establish a claims procedure to provide a
               mechanism to identify and validate PACA trust claims; and

               (c) provide for priority disbursement of funds to reimburse the valid
               PACA trust beneficiaries.

       ***

       18.     Defendants consent that creditors with valid PACA trust claims are entitled to
               a beneficial interest in the single floating pool of Defendants’ PACA Trust
               Assets, and that qualified PACA trust beneficiaries presumptively have first
               priority interests in and rights to the PACA Trust Assets, including without
               limitation, furniture, fixtures, equipment, vehicles, leases, real property and
               leasehold improvements, all of which should be considered or deemed to be
               included within the definition of PACA Trust Assets.

       19.     Defendants reserve all rights to contest the determination of what constitutes
               PACA Trust Assets and amount, validity and PACA trust status of creditors
               alleging that they have valid PACA trust claims and that properly join this
               action, as well as all legal and equitable defenses available with respect to the
               claims asserted in this case, including the right to seek to be removed from
               obligations contained in this Order.

(Doc. No. 21.) Judge Oliver then ordered that “Defendants cannot transfer, sell, or otherwise

encumber any of their real or personal assets derived from or related to the PACA trust until further

order of this Court, unless all proceeds from the transfer or sale are immediately deposited upon sale




                                                  3
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 4 of 25. PageID #: 3628




or transfer to P.K. Produce’s operating account (“the Operating Account”) held at Chase Bank.” (Id.

at ¶ 21) (emphasis added). 1

           Over the course of the next several months, a number of additional Plaintiffs joined the instant

action. In April 2019, Farm Wey Produce, Inc. was granted leave to intervene and filed an

Intervenor’s Complaint against Defendants P.K. Produce, Paul Kasapis, Debra Kasapis, and Sipasak

Properties. Farm Wey alleged that it had sold produce to P.K. Produce in the total amount of

$122,156 between July 2018 and August 2018, and that P.K. Produce had failed to pay. (Doc. No.

38.) Like the other plaintiffs, Farm Wey asserted claims for breach of contract and various PACA

violations. (Id.)

           In August 2019, upon motion, this matter was consolidated with R&R Produce v. P.K.

Produce, Inc., Case No. 1:19cv1673 (N.D. Ohio). In its Complaint, R&R Produce alleged various

claims against Defendants P.K. Produce, Paul Kasapis, Debra Kasapis, and Does 1 - 10, and also

asserted claims against defense counsel George Argie and the law firm of Argie, D’Amico, and

Vitantonio. See Case No. 1:19cv1673 (Doc. No. 1.) R&R Produce’s claims were based on sales of

produce in the total amount of $131,983.35 to P.K. Produce between August and October 2018. (Id.

at ¶ 18.)

           Later that month, Plaintiffs C.H. Robinson Worldwide, Original Produce, and The Players

Sales were granted leave to file an amended complaint adding two new party plaintiffs, i.e. The

Midwest’s Best Produce Company and Victory Farm Sales. (Doc. No. 62.) These two new plaintiffs




1
    This case was subsequently re-assigned to the undersigned in July 2019 pursuant to General Order 2019-13.
                                                            4
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 5 of 25. PageID #: 3629




asserted claims against Defendants in the amounts of $26, 411 and $29, 201.50, respectively. (Id. at

¶ 12.)

         Meanwhile, the Court issued an Order granting Plaintiffs 30 days “to submit appropriate

documentation to each other regarding their claims and to submit an agreed-upon entry to the court.”

(Doc. No. 51.) In September 2019, the Court directed Plaintiffs to file a motion regarding the parties’

PACA trust claims by October 4, 2019, with Objections due by November 4, 2019. (Doc. No. 77.)

         Plaintiffs thereafter filed a Joint Motion for Entry of Order Determining Validity and Extent

of PACA Trust Claims. (Doc. Nos. 83.) Defendants P.K. Produce, Debra Kasapis, and Sipasak

Properties, LLC filed Objections on November 4, 2019. (Doc. No. 84.) Defendant Paul Kasapis filed

a separate Objection on that same date. (Doc. No. 85.) Plaintiffs filed replies in November 2019. 2

(Doc. Nos. 87, 88, 89, 90, 91, 92, 93.)

         At the parties’ request, this matter was referred to mediation before Magistrate Judge William

Baughman. (Doc. No. 77.) Counsel specifically asked this Court not to rule on Plaintiffs’ pending

Joint Motion, stating that a ruling on the motion would have a “tremendous impact” on the parties’

ability to resolve the matter at mediation. (Doc. No. 162.) Although the mediation was originally

scheduled to occur in January 2020, it was postponed several times and did not take place until July

16, 2020. (Doc. No. 78, 102, 180.) The matter did not settle. Magistrate Judge Baughman termed

the referral for mediation on July 24, 2020.




2
  In March 2020, the various groups of Plaintiffs each filed Amended Complaints adding new party defendants
3DLogistics, LLC; Magnum Express Trucking, Inc.; and Strike Zone Lanes, LLC. (Doc. Nos. 97, 104, 105, 106, 108.)
Moreover, in April 2020, Defendants P.K. Produce, Debra Kasapis, and Magnum Express Trucking filed a Third-Party
Complaint against Jeffrey Heestand, asserting claims for conversion and civil theft. (Doc. No. 154.) In addition,
Defendants P.K. Produce, Debra Kasapis, and Sipasak Properties filed a Motion to Permit Debra Kasapis to Liquidate
and/or Encumber the Assets of Defendant Sipasak Properties, Inc., which Plaintiffs opposed. (Doc. Nos. 120, 125.) On
June 12, 2010, the Court issued a Memorandum Opinion & Order granting Defendants’ Motion. (Doc. No. 176.)
                                                         5
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 6 of 25. PageID #: 3630




       Thus, Plaintiffs’ Joint Motion for Entry of Order Determining Validity and Extent of PACA

Trust Claims became ripe for adjudication on July 24, 2020.

II.    Statutory Framework

        As the Sixth Circuit has explained, “PACA provides a comprehensive regulatory scheme for

the sale of produce in interstate commerce.” Six L’s Packing Co., Inc. v. Beale, 524 Fed. Appx. 148,

152 (6th Cir. April 8, 2013). “’Under the Act, when a seller, dealer, or supplier ships produce to a

buyer, a statutory trust is created upon acceptance of the commodities.’” Id. (quoting Golman–

Hayden Co. v. Fresh Source Produce, Inc., 217 F.3d 348, 350 (5th Cir. 2000)). See also 7 U.S.C. §§

499a–499t. Specifically, the statute provides for the formation of a trust as follows:

       Perishable agricultural commodities received by a commission merchant, dealer, or
       broker in all transactions, and all inventories of food or other products derived from
       perishable agricultural commodities, and any receivables or proceeds from the sale of
       such commodities or products, shall be held by such commission merchant, dealer, or
       broker in trust for the benefit of all unpaid suppliers or sellers of such commodities or
       agents involved in the transaction, until full payment of the sums owing in connection
       with such transactions has been received by such unpaid suppliers, sellers, or agents.

7 U.S.C. § 499e(c)(2).

       The trust created by the above statute protects sellers of perishable agricultural commodities

against financing arrangements made by merchants who encumber commodities or the proceeds

thereof, thus giving sellers precedence over the claims of secured creditors. See e.g., Overton Distrib.

v. Heritage Bank, 340 F.3d 361, 365 (6th Cir. 2003); J.A. Besteman Co. v. Carter’s Inc., 439

F.Supp.2d 774, 777 (W.D. Mich. 2006). The legislative history to the 1984 amendments to this

statute explains the need to protect produce suppliers, as follows:

       Sellers of agricultural commodities are often located thousands of miles from their
       customers. Sales transactions must be made quickly or they are not made at all....
       Under such conditions, it is often difficult to make credit checks, conditional sales
       agreements, and take other traditional safeguards.

                                                   6
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 7 of 25. PageID #: 3631




       ....

       Many [buyers], in the ordinary course of their business transactions, operate on bank
       loans secured by [their] inventories, proceeds or assigned receivables from sales of
       perishable agricultural commodities, giving the lender a secured position in the case
       of insolvency. Under present law, sellers of fresh fruits and vegetables are unsecured
       creditors and receive little protection in any suit for recovery of damages where a
       buyer failed to make payment as required by the contract.

H. R. Rep. No. 98–543, 98th Cong., 1st Sess. 3 (1983). See also Sanzone-Palmisano Co. v. M.

Seaman Enterprises, Inc., 986 F.2d 1010, 1012 (6th Cir. 1993).

       Thus, PACA sought to protect produce sellers by creating “’a trust obligation ..., prior to and

superior to any lien or security interest in inventory held by the [buyer's] secured lender.’” Sanzone-

Palmisano Co., 986 F.2d at 1012 (quoting In re Prange Foods, Corp., 63 B.R. 211, 214

(Bankr.W.D.Mich.1986)). Moreover, the Sixth Circuit has explained that the PACA trust created by

§ 499e(c)(2) is a “floating” trust, in that it applies to all of the buyer's produce and inventory and all

proceeds from the sale of produce. Sanzone-Palmisano, 986 F.2d at 1012. The trust beneficiary is

therefore not obligated to trace assets. Id. (stating that “the trust beneficiary is not obligated to

distinguish the assets to which its trust applies from other produce-related assets.”) See also J.A.

Besteman Co., 439 F.Supp.2d at 777; Shippers Service Co., Inc. v. Fresh Louie’s Produce Co., LLC,

2010 WL 726242 at * 2 (E.D. Mich. Feb. 24, 2010).

       “In return for its protections, PACA establishes strict eligibility requirements.” Patterson

Frozen Foods v. Crown Foods International, 307 F.3d 666, 669 (7th Cir. 2002). First, in order to be

eligible for PACA protection, a seller must be selling its produce on a short-term credit basis. See 7

C.F.R. § 46.46(e)(2); see also Patterson, 307 F.3d at 669; Epic Fresh Produce, LLC v. Olympic

Wholesale Produce, Inc., 2017 WL 6059971 at * 4 (N.D. Ill. Dec. 7, 2017); Heeren, LLC v. Cherry

Growers, Inc., 2015 WL 9450851 at * 3 (W.D. Mich. Dec. 23, 2015). As discussed in more detail

                                                    7
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 8 of 25. PageID #: 3632




infra, under the applicable regulations, the default period of time for making payment under the

PACA is within 10 days of the buyer's acceptance of the produce. 7 C.F.R. § 46.2(aa)(5). Parties

may agree to payment terms other than that default 10-day period, but the maximum time for payment

to which a seller can agree without losing eligibility for trust benefits is 30 days after receipt and

acceptance of the produce. See 7 C.F.R. § 46.46(e)(2); Epic Fresh Produce, 2017 WL 6059971 at *

4. Any agreement to different payment terms must be reduced to writing, and it must be entered into

prior to the transaction. 3 See 7 C.F.R. § 46.46(e)(1); see also Patterson, 307 F.3d at 669; Sutherland

Produce Sales, Inc. v. High Country Distrib. LLC, 2017 WL 782281 at *9 (D. Utah Feb. 28, 2017).

         Second, in order to be eligible for PACA protection, a seller must file a written notice of intent

to preserve trust benefits. 7 U.S.C. § 499e(c)(3); 7 C.F.R. § 46.46(f). See also Heeren, LLC, 2015

WL 9450851 at * 3. There are two methods of achieving this notice. The unpaid seller can give

written notice of intent to preserve the benefits of the trust in the manner outlined in 7 U.S.C. §

499e(c)(3). 4 In addition, PACA licensees may follow the “invoice method” notice procedure outlined

in 7 U.S.C. § 499e(c)(4). Under this subsection, a licensee may preserve its PACA Trust benefits

through its “ordinary and usual billing or invoice statements” if those statements include (1) the time




3
  A seller that has preserved its trust benefits may also enter into a post-default payment schedule with the defaulting
buyer, or accept a partial payment from the defaulting buyer, without forfeiting its eligibility under the PACA Trust. See
7 C.F.R. § 46.46(e)(3); see also Spada Properties, Inc. v. Unified Grocers, Inc., 38 F. Supp. 3d 1223, 1231 (D. Or. 2014).
4
  Section 499e(c)(3) provides as follows: “The unpaid supplier, seller, or agent shall lose the benefits of such trust unless
such person has given written notice of intent to preserve the benefits of the trust to the commission merchant, dealer, or
broker within thirty calendar days (i) after expiration of the time prescribed by which payment must be made, as set forth
in regulations issued by the Secretary, (ii) after expiration of such other time by which payment must be made, as the
parties have expressly agreed to in writing before entering into the transaction, or (iii) after the time the supplier, seller,
or agent has received notice that the payment instrument promptly presented for payment has been dishonored. The
written notice to the commission merchant, dealer, or broker shall set forth information in sufficient detail to identify the
transaction subject to the trust. When the parties expressly agree to a payment time period different from that established
by the Secretary, a copy of any such agreement shall be filed in the records of each party to the transaction and the terms
of payment shall be disclosed on invoices, accountings, and other documents relating to the transaction.”
                                                              8
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 9 of 25. PageID #: 3633




period for payment if the parties expressly agree to a different period from that established by the

Secretary of Agriculture; and (2) the following text: “The perishable agricultural commodities listed

on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable

Agricultural Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a

trust claim over these commodities, all inventories of food or other products derived from these

commodities, and any receivables or proceeds from the sale of these commodities until full payment

is received.” 7 U.S.C. § 499e(c)(3), (4); see also Epic Fresh Produce, LLC, 2017 WL 6059971 at *

4.

III.    Analysis

        In their Joint Motion, Plaintiffs ask the Court to enter an Order confirming that their PACA

trust claims are valid as to principal and interest. (Doc. No. 83.) Attached to the Motion is a proposed

Order which sets forth the specific amount of principal and interest claimed by each of the ten

Plaintiffs in this action. 5 (Doc. No. 83-1.)

        Defendants P.K. Produce, Inc., Debra Kasapis and Sipasak Properties, LLC (hereinafter

referred to the as “P.K. Produce Defendants”) filed an Objection on November 4, 2019. (Doc. No.

84.) Therein, the P.K. Produce Defendants argue (summarily and without citation to any legal

authority or supporting evidence) that Plaintiffs’ claims are invalid for the following reasons: (1)

“failure to submit a valid PACA license;” (2) “failure to provide any inspection reports or

documentation relating to any adjustments made to invoices or indicate no such documents exist;”

and (3) “failure to include signed written agreements stating different payments terms than required




5
 Plaintiffs subsequently submitted an updated chart that contained principal and interest accrued through September 30,
2020. (Doc. No. 185-2.)
                                                          9
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 10 of 25. PageID #: 3634




by PACA.” (Id.) In addition, with regard to Plaintiffs Keith Connell, Inc., Farm Wey Produce, and

B&D Produce, the P.K. Produce Defendants argue that these Plaintiffs failed to credit P.K. Produce

for certain payments. (Id.) Finally, Defendants argue that B&D Produce failed to produce any

supporting invoices within its submitted PACA Trust Claim packet. (Id. at p. 3.)

       Defendant Paul Kasapis filed a separate Objection, in which he objected to the claims of

Plaintiffs C.H. Robinson, Original Produce, The Midwest’s Best Produce Company, Victory Farm,

and Farm Wey. (Doc. No. 85.) Therein, Defendant Kasapis argues that these Plaintiffs’ claims

should be held invalid because Plaintiffs’ invoices included a payment term greater than the 10 day

period set forth in 7 C.F.R. 46.2(aa)(11) and Plaintiffs failed to produce a written agreement as

required by statute. (Id.)

       Plaintiffs C.H. Robinson, Original Produce, the Player’s Sales, The Midwest’s Best Produce

Company, and Victory Farm (hereinafter referred to as the “C.H. Robinson Plaintiff Group”) filed

replies to both Objections on November 13, 2019. (Doc. Nos. 87, 89.) Plaintiff Farm Wey Produce

filed replies shortly thereafter. (Doc. Nos. 90, 91.) Plaintiffs Great Lakes Packers, Inc. and Keith

Connell, Inc. filed a joint reply on November 18, 2019. (Doc. No. 92.) Finally, Plaintiffs R&R

Produce, Inc. and B&D Produce Sales, LLC filed separate replies on November 13 and 18, 2019,

respectively. (Doc. Nos. 88, 93.)

       Neither the P.K. Produce Defendants or Defendant Kasapis sought leave to file a Sur-Reply.

       The Court will address each of Defendants’ Objections in turn, below.

       A.      “Failure to submit a valid PACA license”




                                                10
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 11 of 25. PageID #: 3635




         The P.K. Produce Defendants argue that each of the ten Plaintiffs’ PACA claims should be

held invalid for “failure to submit a valid PACA license.” (Doc. No. 84.) No further explanation or

legal authority in support of this Objection is provided. 6

         In response, each of the ten Plaintiffs attach copies of their respective PACA licenses to their

Reply Briefs. (Doc. Nos. 87-1, 88-1 at PageID# 834, 91-1, 92-1, 93-1.) Plaintiffs also note that

PACA licenses are publicly available from the United States Department of Agriculture’s website at

https://usdaams.service-now.com/public. (Doc. Nos. 87, 88, 91, 92, 93.) Finally, Plaintiffs Great

Lakes Packers, Inc. and Keith Connell, Inc. state that they produced copies of their PACA licenses

to Defendants both at the commencement of the case and in discovery in September 2019. (Doc. No.

92 at p. 2.)

         For the following reasons, the Court rejects the P.K. Produce Defendants’ argument that

Plaintiffs’ PACA claims should be held invalid because they failed to submit valid PACA licenses.

As noted above, Plaintiffs have each attached copies of their PACA licenses to their Reply Briefs.

Defendants do not dispute that Plaintiffs’ PACA licenses are valid. Nor do they dispute that

Plaintiffs’ PACA licenses are publicly available documents that are available online. Further,

Defendants cite no authority that Plaintiffs are required to attach copies of their PACA licenses to

their Joint Motion in order for their claims to be held valid.

         Accordingly, the P.K. Produce Defendants’ argument is without merit and rejected.

         B.       Failure to credit specific payments by P.K. Produce




6
  Indeed, the P.K. Produce Defendants’ Objection is not even written in complete sentences. Rather, Defendants’
Objection is composed of a series of bullet points, with no further discussion or citation to legal authority in support of
any of the specific arguments raised therein.
                                                           11
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 12 of 25. PageID #: 3636




       The P.K. Produce Defendants next argue that Plaintiffs Keith Connell, Inc., Farm Wey

Produce, and B&D Produce failed to credit P.K. Produce for certain payments. (Doc. No. 84.)

Specifically, Defendants assert that (1) Plaintiff Keith Connell, Inc. failed to provide credit for a

payment of $2,991.00 for invoice V13232C; (2) Plaintiff Farm Wey failed to provide credit for a

payment of $1,480.00 for invoice 91886; and (3) Plaintiff B&D Produce failed to provide credit for

a payment of $13,435.00 for invoice 18-1058. (Id.) In support, Defendants attach copies to their

Objection of cancelled checks reflecting these payments. (Doc. Nos. 84-1 through 84-3.)

       The Court will address the P.K. Produce Defendants’ arguments as to each of these Plaintiffs

separately, below.

               1.      Plaintiff Keith Connell, Inc.

       Plaintiff Keith Connell, Inc. states that P.K. Produce’s payment of $2,991 was in payment for

two invoices, Invoice V13232C and Invoice K13132C. (Doc. No. 92 at pp. 4-5.) Keith Connell,

Inc. states that Invoice K13132C is not included in its claim and, therefore, its response “centers

solely on Invoice V13232C.” (Id.) Referencing several exhibits attached to its Response, Keith

Connell, Inc. explains, in detail, that it fully credited P.K. Produce’s payment. (Id.) The P.K. Produce

Defendants did not seek leave to respond to Plaintiff Keith Connell, Inc.’s argument and/or exhibits.

       The Court has carefully reviewed the exhibits attached to both the P.K. Produce Defendants’

Objection and to Plaintiff Keith Connell, Inc.’s Response, and agrees with Plaintiff Keith Connell,

Inc. The payment identified by P.K. Produce (Check #6162) references both Invoice V13232C and

Invoice K13132C and is in the amount of $3,933.80. (Doc. No. 84-1.) Plaintiff Keith Connell, Inc.’s

exhibits demonstrate that, of this amount, Plaintiff credited $3772.90 to Invoice K13132C, which




                                                  12
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 13 of 25. PageID #: 3637




fully paid that Invoice. (Doc. Nos. 92-2 through 92-4.) The remaining amount ($161.00) was

credited towards Invoice V13132C, leaving a balance of $2,991.00.

       Accordingly, the Court overrules the P.K. Produce Defendants’ Objections as to Plaintiff

Keith Connell, Inc.

               2.     Plaintiff Farm Wey

       Plaintiff Farm Wey asserts that the P.K. Produce Defendants “have this a bit backwards.”

(Doc. No. 91 at p. 2.) Referencing an exhibit attached to its response, Farm Wey states that Invoice

91886 reflects a credit of $7,875.00 from P.K. Produce Check #6154 towards the total invoice balance

of $9355.00, leaving a balance owing of $1,480. (Id.) The P.K. Produce Defendants did not seek

leave to respond to Plaintiff Farm Wey’s argument and/or exhibit.

       The exhibits attached to the parties’ filings reflect the following. On August 27, 2018, P.K.

Produce submitted Check #6154 to Farm Wey in the amount of $58,961.00. (Doc. No. 84-2.) This

check references eight (8) invoices, identified as invoices 90597, 91821, 91886, 91894, 71993, 92023,

92074, and 92025. (Id.) The P.K. Produce Defendants’ objection only references one of these

invoices, i.e., Invoice 91886. (Doc. No. 84 at p. 3.) Defendants do not raise any objection with

respect to any of the other invoices listed on Check #6154, nor do they attach any of these invoices

to their Objection.

       Invoice 91886 is attached as an Exhibit to Farm Wey’s response. (Doc. No. 91-2.) This

invoice reflects that $9,355.00 was billed to P.K. Produce, and a credit of $7,875.00 was applied.

(Id.) This leaves a total amount owing of $1,480.00. (Id.)

       The P.K. Produce Defendants do not provide any explanation or supporting evidence in their

Objection to support their apparent argument that the payment reflected in Check #6154 should have


                                                 13
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 14 of 25. PageID #: 3638




covered the entirety of Invoice 91886. As noted above, Check #6154 purports to pay eight separate

invoices. Aside from Invoice 91886, Defendants have not provided (and this Court does not

otherwise have before it) any of the seven other invoices referenced in that check. Thus, the Court

does not have any evidence regarding the amounts owed on these seven invoices 7 and cannot

determine whether additional amounts from Check #6154 should have been credited towards Invoice

91886.

         The Court finds that Defendants failed to satisfy their burden of providing evidence to support

their Objection to this Invoice. Accordingly, and in the absence of any meaningful support thereof,

the Court rejects the P.K. Produce Defendants’ Objection with regard to Plaintiff Farm Wey.

                 3.       Plaintiff B&D Produce

         As noted above, the P.K. Produce Defendants assert that Plaintiff B&D Produce failed to

credit P.K. Produce for a payment of $13,435.00 included in Check #6188, for Invoice 18-1058.

(Doc. No. 84 at p. 3.) The P.K. Produce Defendants also argue, summarily, that Plaintiff B&D

Produce “fail[ed] to credit Defendant P.K. Produce, Inc., for the hand written notations on the copies

of invoices reflecting payments made, including inconsistences on duplicate invoices showing

different amounts due.” (Id.) Defendants do not reference or attach any evidence in support of this

latter argument.

         Plaintiff B&D Produce first argues that P.K. Produce’s Check #6188 did not, in fact, reflect

payment of Invoice 18-1058. (Doc. No. 93 at p. 3.) Rather, B&D Produce asserts that P.K. Produce

requested a credit on this invoice in the amount of $951.20, claiming that it was a “troubled load.”




7
  The Court also notes that none of the other seven invoices referenced in Check #6154 are attached to Plaintiff Farm
Wey’s Amended Complaint. (Doc. No. 106-1.)
                                                         14
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 15 of 25. PageID #: 3639




(Id.) B&D Produce maintains that P.K. Produce never produced any evidence that this particular

load was “troubled.” (Id.) Therefore, B&D Produce did not consent to an assertion of credit as to

Invoice 18-1058. (Id.) In support of its argument, B&D Produce provides the Affidavit of William

McBryde, the proprietor of B&D Produce. (Doc. No. 93-4.) Therein, Mr. McBryde avers as follows:

       1.     I have reviewed check number 6188 submitted by Defendants P.K. Produce,
              Inc., Debra Kasapis and Sipisak Properties, LLC, and attached hereto as
              Exhibit “1.” Check number 6188 did not constitute payment of the outstanding
              amount due on Invoice 18-1058 referenced on the check. Instead, Dan Patalita
              claimed that P.K. Produce was entitled to a credit on invoice 18-1058 of
              $951.20 because he claimed that it was a troubled load. However, no
              documentation, such as a USDA inspection certificate, was ever provided to
              B&D Produce to support Dan Patalita’s allegations that invoice 18-1058 was
              a troubled load. Based on the assertion that invoice 18-1058 was a troubled
              load, P.K. Produce subtracted $951.20 from the other invoices listed on check
              number 6188.

       2.     To date, B&D Produce Sales, LLC has not received payment for invoice 18-
              1058.

(Id.) The P.K. Produce Defendants did not seek leave to respond.

       The only evidence before this Court relative to this Objection is Check #6188 and Mr.

McBryde’s affidavit. P.K. Produce’s Check #6188 is dated September 15, 2018 and is in the amount

of $49,289.80. (Doc. No. 84-3.) This check references five invoices, identified as 18-1042, 18-1049,

18-1032, 18-1033, and 18-1058. (Id.) The handwriting on the check is difficult to decipher, but it

also appears to state “0012 LOT 1105 1128.” (Id.) Defendants have not provided this Court with

any of the five invoices referenced in Check #6188. Nor has any explanation been provided as to the

meaning of the reference in that Check to “0012 LOT 1105 1128.” Thus, the Court cannot determine

whether any amount from Check #6188 should have been credited towards Invoice 18-1058.

        On the other hand, Plaintiff B&D Produce has come forward with evidence, in the form of

Mr. McBryde’s affidavit, that B&D Produce has not received payment for Invoice 18-1058. Plaintiff

                                                15
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 16 of 25. PageID #: 3640




B&D Produce has also come forward with evidence, again in the form of Mr. McBryde’s sworn

affidavit, that P.K. Produce did not provide documentation supporting its allegations that Invoice 18-

1058 was a “troubled load” and that B&D Produce therefore refused to credit P.K. Produce $951.20

towards that invoice.    The P.K. Produce Defendants failed to respond in any fashion to Mr.

McBryde’s Affidavit.

       As noted above, the P.K. Produce Defendants have the burden of providing evidence to

support their Objections. They failed to satisfy their burden with respect to Invoice 18-1058.

Accordingly, and in the absence of any meaningful support thereof, the Court rejects the P.K. Produce

Defendants’ Objection with regard to Invoice 18-1058.

       The P.K Produce Defendants also assert that Plaintiff B&D Produce “fail[ed] to credit

Defendant P.K. Produce, Inc., for the hand written notations on the copies of invoices reflecting

payments made, including inconsistences on duplicate invoices showing different amounts due.”

(Doc. No. 84 at p. 3.) In response, Plaintiff B&D Produce notes that “Defendants have failed to

identify any invoices other than invoice 18-1058 that Defendants believe has been paid, or that has

been partially paid.” (Doc. No. 93 at p. 3.) Plaintiff B&D Produce also argues that Defendants’

Objection is without merit because Defendants fail to identify any specific invoices that allegedly

show inconsistencies. (Id. at p. 4.)

       The Court agrees with Plaintiff B&D Produce. The P.K. Produce Defendants do not identify

any specific invoices that allegedly contain hand-written notations reflecting payment or show

inconsistences in the amounts due. Nor do Defendants reference or direct this Court’s attention to

any evidence in support of this argument. It is not this Court’s function to scour through all of

Plaintiff B&D Produce’s invoices and attempt to identify the invoices that Defendants may be


                                                 16
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 17 of 25. PageID #: 3641




referring to or otherwise construct an argument on Defendants’ behalf. Defendants have failed

entirely to support this Objection and it is, therefore, denied.

        Accordingly, P.K. Produce Defendants’ Objection with regard to Plaintiff B&D Produce is

without merit and denied.

        C.       “Failure to provide any inspection reports or documentation relating to any
                 adjustments made to invoices or indicate no such documents exist”

        The P.K. Produce Defendants next argue that the claims of Plaintiffs Great Lakes Packers,

Keith Connell, Inc., C.H. Robinson, Original Produce, The Players Sales, The Midwest’s Best

Produce Company, Victory Farms, Farm Wey Produce, and R&R Produce should be held invalid

because of these Plaintiffs’ “failure to provide any inspection reports or documentation relating to

adjustments made to invoices or indicate that no such documents exist.” (Doc. No. 84.) The P.K.

Produce Defendants provide no further discussion of, or support for, this argument.

        In response, the C.H. Robinson Plaintiffs state that “any invoice adjustments have already

been noted on the documents previously circulated and have been accounted for.” (Doc. No. 87 at p.

4.) Plaintiff Farm Wey states that it “is not aware of any inspection reports or documents relating to

price adjustments for any of the invoices that are the subject to this claim.” (Doc. No. 91 at p. 2.)

Plaintiff R&R Produce asserts that four of its invoices 8 were adjusted downward prior to inclusion

on its PACA Account Interest Chart, and that no further adjustments are necessary. (Doc. No. 88 at

p. 3-4.) Finally, Plaintiffs Great Lakes Packers and Keith Connell, Inc. state that Defendants’

Objection “wrongfully places the burden upon [Plaintiffs] to produce documentation allegedly due




8
  Specifically, Plaintiff R&R Produce states that (1) Invoice 34602 was adjusted from $17,106.00 to $16,050.00; (2)
Invoice 34606 was adjusted from $16,308.05 to $16,084.05; (3) Invoice 34613 was adjusted from $18,007.00 to
$16,280.00; and (4) Invoice 34624 was adjusted from $17,210.00 to $15,911.50. (Doc. No. 88 at p. 3-4.)
                                                        17
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 18 of 25. PageID #: 3642




to the P.K. Produce parties.” (Doc. No. 92 at p. 3-4.) In addition, Plaintiffs Great Lakes Packers and

Keith Connell, Inc. maintain that “the invoices [they] provided to P.K. Produce reflect the outstanding

balance, taking into account any adjustments agreed-upon by the parties and federal inspections.”

(Id. at p. 4.)

        The P.K. Produce Defendants did not seek leave to file a reply to the above Plaintiffs’

responses.

        For the following reasons, the P.K. Produce Defendants’ Objection is without merit.

Defendants have failed to direct this Court’s attention to any specific invoices that allegedly have

been (or should have been) adjusted based on “inspection reports or other documentation.” Nor do

these Defendants direct this Court’s attention to any inspection reports or other documentation that

they believe warrant such an adjustment. As noted above, the above Plaintiffs indicate that any

necessary invoice adjustments have been accounted for. The P.K. Produce Defendants did not seek

leave to reply to these Plaintiffs’ responses. In sum, the P.K. Produce Defendants have wholly failed

to support their Objection. This Objection is, therefore, denied.

        D.       “Failure to include signed written agreement stating different payment terms
                 than required by PACA”

        The P.K. Produce Defendants next argue that the PACA claims of Plaintiffs C.H. Robinson,

Original Produce, The Midwest’s Best Produce Company, Victory Farm Sales and Farm Wey

Produce are invalid because these Plaintiffs “fail[ed] to include [a] signed written agreement stating

different payment terms than required by PACA.” (Doc. No. 84.) The P.K. Produce Defendants




                                                  18
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 19 of 25. PageID #: 3643




provide no further explanation of this argument. No do they include any citation to legal authority,

legal analysis, or application of the law to the specific facts of this case. 9

        Defendant Paul Kasapis (hereinafter “Mr. Kasapis”) also filed an Objection raising the same

argument, which contains slightly more detail. (Doc. No. 85.) Therein, Mr. Kasapis asserts that

PACA’s implementing regulations set a default payment term of 10 days and provide that parties who

elect to use different terms must reduce their agreement to writing before entering into the transaction.

(Id.) Mr. Kasapis argues that Plaintiffs C.H. Robinson, Original Produce, The Midwest’s Best

Produce Company, Victory Farm Sales and Farm Wey Produce included longer payment terms of up

to 30 days on their respective invoices. (Id.) Mr. Kasapis asserts that “[s]ince claimants failed to

produce the written agreement required by [7 C.F.R.] § 46.2(aa)(11), these claims must be held

invalid by this Court.” (Id.)

        Plaintiffs argue that, because none of their payment terms exceeded 30 days, their respective

PACA claims are valid despite the failure to attach a prior written agreement that extended the

payment period beyond the default 10-day period set forth in PACA. (Doc. Nos. 87, 89, 90, 91.)

        PACA makes it unlawful for any Produce buyer “to fail or refuse truly and correctly to account

and make full payment promptly in respect of any transaction in [Produce] to the person with whom

such transaction is had....” 7 U.S.C. § 499b(4). “Full payment promptly” means payment within ten

(10) days after the buyer accepts the Produce, unless the parties agreed to extend the time for payment.

7 C.F.R. § 46.2(aa). Under 7 C.F.R. § 46.2(aa)(11):




9
 The P.K. Produce Defendants’ Objection is deficient in nearly every possible respect. Because Defendant Paul Kasapis
raised the same argument in a marginally more thorough fashion, the Court will address it herein. However, the P.K.
Produce Defendants are advised that, in the future, the Court will not address arguments that are raised in a purely
perfunctory manner and will, instead, deem such arguments waived.
                                                         19
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 20 of 25. PageID #: 3644




         Parties who elect to use different times of payment ... must reduce their agreement to
        writing before entering into the transaction and maintain a copy of the agreement in
        their records. If they have so agreed, then payment within the agreed upon time shall
        constitute “full payment promptly”: Provided, That the party claiming the existence
        of such an agreement for time of payment shall have the burden of proving it.

7 C.F.R. § 46.2(aa)(11); see also 7 C.F.R. § 46.46(e)(1) (“The times for prompt accounting and

prompt payment are set out in § 46.2(z) and (aa). Parties who elect to use different times for payment

must reduce their agreement to writing before entering into the transaction and maintain a copy of

their agreement in their records, and the times of payment must be disclosed on invoices, accountings,

and other documents relating to the transaction.”). However, “[t]he maximum time for payment for

a shipment to which a seller, supplier, or agent can agree, prior to the transaction, and still be eligible

for benefits under the trust is 30 days after receipt and acceptance of the [Produce]....” 7 C.F.R. §

46.46(e)(2). After the transaction, a seller who “has met the eligibility requirements ... will not forfeit

eligibility under the trust by agreeing in any manner to a schedule for payment of the past due amount

or by accepting a partial payment.” 7 C.F.R. § 46.46(e)(3).

        Here, the invoices of Plaintiffs C.H. Robinson, Original Produce, The Midwest’s Best

Produce Company, Victory Farm Sales and Farm Wey Produce state payment terms of either 21 or

30 days. (Doc. No. 89 at p. 2; Doc. No. 90 at p. 2.) These Plaintiffs each acknowledge that they did

not create or maintain a prior written agreement with P.K. Produce in advance of these invoices. (Id.)

However, they assert that that the lack of a written agreement does not invalidate their claims because

“no provision of the statute or the regulations disqualifies a seller from PACA trust benefits simply

because the seller unilaterally changed the payment term on the invoice to a period of other than the

standard 10-day period, but in no circumstance greater than 30 days.” (Doc. No. 89 at p. 2) (quoting

In re Atlanta Egg and Produce, Inc., 321 B.R. 746, 755 (N.D. Ga. 2005)). Because their invoices


                                                    20
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 21 of 25. PageID #: 3645




included the requisite statutory language and the payment term did not exceed 30 days, Plaintiffs

assert that they “properly preserved their PACA trust benefits and consequently maintain perfected

PACA trust claims.” (Id.)

       Neither the P.K. Produce Defendants or Mr. Kasapis sought leave to file a reply.

       For the following reasons, the Court agrees with Plaintiffs. District courts faced with similar

circumstances have found that PACA claimants did not waive their protections under PACA so long

as the payment period did not extend beyond 30 days. For example, in In re Atlanta Egg & Produce,

Inc., 321 B.R. 746 (N.D. Ga. 2005), the court found that sellers of produce did not lose their PACA

trust benefits when they gave notice of intent to preserve their trust benefits by means of their invoices

but listed payment terms other than the regulatory ten days on their invoices without a written

agreement between the parties. Id. at 756. The court explained as follows:

       With respect to the remaining invoices, i.e., those that included payment terms other
       than 10 days, this Court also concludes that those sellers properly preserved the
       benefits of the trust. While the Court agrees with Appellants that PACA requires any
       agreement to extend payments terms to be in writing, see, e.g., 7 U.S.C. §
       499e(c)(3)(ii), in this case, it is undisputed that there was no such agreement. Because
       there was no agreement—oral or written—to extend the payment terms beyond
       the standard 10 days, the listing of payment terms other than 10 days had no legal
       relevance. No provision of the statute or regulations disqualifies a seller from
       PACA trust benefits simply because the seller unilaterally changed the payment
       term on the invoice to a period other than the standard 10–day period, but in no
       circumstance greater than 30 days. These sellers satisfied the notice requirement
       by including the requisite language on the face of their invoices to Atlanta Egg,
       see 7 U.S.C. § 499e(c)(4), and the payment period on the invoices did not exceed
       thirty days. [fn omitted]. In compliance with 7 U.S.C. § 499e(c)(4), these sellers,
       therefore, properly preserved their PACA trust benefits.

       The Court's interpretation of the PACA statute and regulations is further supported by
       the Third Circuit's decision in Idahoan Fresh v. Advantage Produce, Inc., 157 F.3d
       197 (1998). Idahoan Fresh (“Idahoan”), the seller, and Advantage Produce, Inc.
       (“Advantage”), the buyer, failed to enter into a written agreement extending the
       payment term. [fn omitted]. Twenty-eight of the thirty outstanding invoices issued by


                                                   21
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 22 of 25. PageID #: 3646




         Idahoan to Advantage, however, stated “Payment Terms: Net 20 days.” The remaining
         two invoices contained no payment term.

         The issue presented in Idahoan was whether a seller forfeited its right to participate in
         the PACA trust if it failed to reduce to writing an agreement to extend the payment
         term. According to the Third Circuit, “[t]he plain and unambiguous language of the
         section does not provide ... that a written agreement is a precondition of being entitled
         to the statutory trust benefits. Rather, the requirement is relevant to assessing when
         prompt payment is due and therefore when notice is timely.” Idahoan, 157 F.3d at
         203. The writing requirement, therefore, “relates to the enforceability of an agreement
         to extend a payment term, but does not disqualify an unpaid seller from receiving trust
         benefits.” Idahoan, 157 F.3d at 204. Finding that Idahoan (1) satisfied the notice
         requirement by including the requisite language on the face of their invoices to
         Advantage and (2) did not agree to a payment period over 30 days, the Third Circuit
         concluded that their failure to reduce to writing an agreement to extend the payment
         term did not disqualify them, from their share in a pro-rata distribution of the statutory
         trust. See also Hull Co. v. Hauser's Foods, Inc., 924 F.2d 777 (8th Cir.1991) (holding
         that oral agreements between produce sellers and buyers as to payment terms beyond
         the standard ten days after delivery had no effect on the seller's right to trust protection
         under PACA).

         In Idahoan, as in this case, the seller's invoices included payment terms other than ten
         days without a written agreement extending those terms between the parties prior to
         the transaction. Like the Third Circuit in Idahoan, this Court finds that in such
         instances, the seller does not lose its right to PACA benefits.

Id. at 755-756 (emphasis added) (footnotes omitted). 10 See also Produce Alliance, et al. v. Let-Us

Produce, 776 F.Supp.2d 197, 203-210 (E.D. Va. 2011) (finding that “non-conforming agreements to




10
   Although not cited by any party, the Court notes that the Sixth Circuit’s decision in Overton Distributors, Inc. v.
Heritage Bank, 340 F.3d 361 (6th Cir. 2003) is distinguishable from the instant action. In Overton, the parties had a
written agreement setting payment terms of ten days within a 15–day accrual. The payment terms on invoices from 1998
forward, however, were “10 days EOM,” establishing that the payment was due within 10 days after the end of each
calendar month in which produce was delivered. The Sixth Circuit noted that the parties had clearly agreed in 1994 to
terms different from the standard 10–day payment provision contained in the PACA regulations. Overton, 340 F.3d at
366. Consequently, “PACA and the regulations mandate that those terms had to be disclosed on the invoices.” Id.
Moreover, because payments for produce delivered on the first of the month could be made as late as 40 days after the
date of acceptance, the invoices indicated that Overton was agreeable to a payment schedule outside of PACA's protection.
The Sixth Circuit, therefore, held that Overton was not entitled to assert priority over accounts receivable that arose from
the sale of its produce. Here, Defendants do not argue that the parties had a written agreement at all, much less one that
was inconsistent with the terms on the Plaintiffs’ invoices. Further, Defendants herein do not argue that Plaintiffs’ invoices
allowed for payment beyond 30 days after date of acceptance.
                                                             22
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 23 of 25. PageID #: 3647




extend payment terms for more than 10 days, but in no case more than 30 days, do not invalidate

timely noticed and otherwise valid PACA trust rights”); Chuck Olsen Co., Inc. v. F.P.D., Inc. 2014

WL 12558273 at * 8 (C.D. Cal. Sept. 17, 2014) (holding seller retained PACA trust benefits where

invoices included payment terms other than 10 days but not greater than 30 days and where there was

no agreement – written or oral – to extend payment term beyond statutory term of 10 days).

       Notably, here, Defendants do not argue, or present any evidence, that any of the Plaintiffs at

issue extended the payment terms beyond 30 days, either via pre-transaction written agreement, oral

agreement, or course of dealing. Nor do Defendants argue, or present any evidence, that, due to a lag

time between delivery and invoice, payment extended (or would have extended) beyond 30-days.

Finally, Defendants do not argue that any of the invoices at issue fail to contain the required statutory

language. Defendants do not cite a single case holding that, under these circumstances, a claimant

waives its protections under PACA.

       Accordingly, and in light of the above, the Court finds that Defendants have failed to

demonstrate that Plaintiffs C.H. Robinson, Original Produce, The Midwest’s Best Produce Company,

Victory Farm Sales and Farm Wey Produce waived their PACA rights. Defendants’ Objection is

without merit and rejected.

       E.      Failure of Plaintiff B&D Produce to include supporting invoices in PACA Trust
               Claim Packet

       Finally, the P.K. Produce Defendants argue that Plaintiff B&D Produce, Inc.’s PACA claim

is invalid because it failed to include any supporting invoices in its PACA Trust Claim packet. (Doc.

No. 84 at p. 3.) They complain that they “had to rely on B&D Produce, Inc.’s separate document

production produced within its First Supplemental Initial Disclosure to attempt to determine what

invoices support the claims being made.” (Id.)

                                                   23
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 24 of 25. PageID #: 3648




       In response, Plaintiff B&D Produce states that it did, in fact, provide Defendants with its

PACA Trust Chart and supporting documents well over a year ago, on July 1, 2019. (Doc. No. 93 at

p. 2.) Plaintiff then revised its PACA Trust Chart and sent a supplementation to Defendants on

September 4, 2019. (Id.)

       The P.K. Produce Defendants did not seek leave to reply to Plaintiff B&D Produce’s response.

       For the following reasons, the Court finds this Objection to be without merit. Plaintiff B&D

Produce states that it provided all supporting invoices in July and September 2019. Indeed, the P.K.

Produce Defendants themselves acknowledge that they received B&D Produce’s documents as part

of B&D Produce’s supplemental initial disclosure. The P.K. Produce Defendants cite no law that

would support invalidating Plaintiff B&D Produce’s PACA claim under these circumstances.

       Accordingly, the P.K. Produce Defendants’ Objection is without merit and overruled.

IV.    Conclusion

       For all the reasons set forth above, Plaintiffs’ Joint Motion for Entry of an Order Determining

Validity and Extent of PACA Trust Claims (Doc. No. 83) is GRANTED. The Court finds the

Plaintiffs’ claims to be perfected and valid PACA trust claims in the following amounts:

       1)     Great Lakes Packers, Inc: Principal of $64,616.80 plus accrued interest of
              $10,958.19, for a total of $75,574.99.

       2)      Keith Connell, Inc: Principal of $37,702.95 plus accrued interest of
              $13,445.12, for a total of $51,148.07.

       3)     C.H. Robinson Worldwide, Inc: Principal of $32,449.45 plus accrued interest
              of $12,863.56, for a total of $45,313.01.

       4)     Original Produce Distributing, Inc: Principal of $9,504.00 plus accrued interest
              of $3,552.67, for a total of $13,056.67.

       5)     The Players Sales, Inc: Principal of $95,646.60 plus accrued interest of
              $37,080.45, for a total of $132,727.05.

                                                 24
Case: 1:18-cv-02754-PAB Doc #: 186 Filed: 10/06/20 25 of 25. PageID #: 3649




       6)      The Midwest’s Best Produce Company: Principal of $26,411.00 plus accrued
               interest of $4,774.01, for a total of $31,185.01.

       7)      Victory Farm Sales, LLC: Principal of $29,201.50 plus accrued interest of
               $4,734.08, for a total of $33,935.58.

       8)      B & D Produce Sales, LLC: Principal of $316,771.97 plus accrued interest of
               $134,432.81 for a total of $451,204.78.

       9)      Farm-Wey Produce, Inc: Principal of $122,156.00 plus accrued interest of
               $55,767.31, for a total of $177,923.31.

       10)     R&R Produce, Inc: Principal of $131,983.35 plus accrued interest of
               $47,639.72, for a total of $179,623.07.

See Doc. No. 185-2.

       Interest has been accrued on all PACA trust claims at either the parties’ contractual rate or the

Ohio state legal rate up to and including September 30, 2020, and the Court finds that the inclusion

of interest is appropriate and approved.

       Attorney fees and costs have not been liquidated at this juncture, despite the fact that certain

PACA claimants maintain express contractual claims for attorney fees and costs. Those PACA

claimants with contractual rights to attorney fees and costs have reserved their rights to seek same at

a later date, upon entry of Judgment or settlement, and to petition the Court for priority of payment

of the attorney fees and costs on a common fund basis or otherwise.

       IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: October 6, 2020                                  U. S. DISTRICT JUDGE




                                                  25
